Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                          General Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Status of claim to be treated in this office action:

Independent: 1, 12 and 20.
b.	Claims 1-20 are pending on the application.
Drawings
2.	The drawings were received on 08/26/2020.  These drawings are review and accepted by examiner.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

4.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 08/26/2020.  The information disclosed therein was considered.
Specification
5.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it uses the phrase “According to one embodiment” in page 22, line 1, which is implied.  Correction is required.  See MPEP § 608.01(b).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-2, 4, 6-13 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirano et al (US Pat 10,923,462). 
	Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
	Regarding to independent claim 1, Hirano et al in Figures 8-21 are directly discloses a storage device (integrated memory module 120, Figures 8-21) comprising: 
a first die (semiconductor 102 die 1); and 
a second die (semiconductor 112 die 2), the first die (die 1) being stacked on the second die (die 2)(for example, semiconductor 112 die 2 disposed over semiconductor 102 die 1, Figure 9-11), wherein 
the first die (die 1) includes a plurality of die regions partitioned by dicing regions, each of the die regions including a memory cell array (memory structure 160)(for example, semiconductor 102 die 1 includes a memory structure 160 which are contains a memory cell array, column 8, lines 4-6), and 
the second die (die 2) includes a write/read circuit unit (read/write circuit 168) configured to process reading of data from and writing of data to memory cells in the memory cell arrays (memory structure 160) in each of the die regions of the first die (die 1)(for example, the memory structure 160 on the first die 102 may be control by control logic circuit 150 on the second die 112.  The control logic circuit 150 have circuitry used for controlling and driving memory to accomplish function such as programming and reading, the control circuit 150 cooperates with the read/write circuit 168 to perform memory operation on the memory structure 160, see at least in Figures 8-11,  column 6, lines 24 to column 9, line 61 and the related disclosures).  
Regarding independent claim 2, Hirano et al in Figures 8-21 are directly discloses a storage device (integrated memory module 120, Figures 8-21), wherein the write/read circuit unit (read/write circuit 168) includes a plurality of write/read circuits for each of the plurality of die regions, respectively (die 1 contain read/write circuit 168, while die 2 contain control logic circuit 150).  
Regarding independent claim 4, Hirano et al in Figures 8-21 are directly discloses a storage device (integrated memory module 120, Figures 8-21), wherein the second die (die 2) includes an interface circuit (host device 174) shared by the plurality of read/write circuits (read/write circuit 168)(for example, the host device 174 such as an interface circuit of die 2 and die 1).  
Regarding independent claim 6, Hirano et al in Figures 8-21 are directly discloses a storage device (integrated memory module 120, Figures 8-21), wherein the second die (die 2) includes an interface circuit (host device 174) configured to communicate with a memory system controller (integrated memory module 120).  
Regarding independent claim 7, Hirano et al in Figures 8-21 are directly discloses a storage device (integrated memory module 120, Figures 8-21), wherein the second die (die 2) includes a memory system controller (controller 170).  
Regarding independent claim 8, Hirano et al in Figures 8-21 are directly discloses a storage device (integrated memory module 120, Figures 8-21), wherein the second die (die 2) further includes a host interface circuit (host device 174) configured to communicate with a host device.  
Regarding independent claim 9, Hirano et al in Figures 8-21 are directly discloses a storage device (integrated memory module 120, Figures 8-21), wherein each die region (die 1 and die 2) of the plurality of die regions has the same configuration (die 1 and die 2 configured as the same region).  
Regarding independent claim 10, Hirano et al in Figures 8-21 are directly discloses a storage device (integrated memory module 120, Figures 8-21), wherein the memory cell array (memory structure 160) includes a NAND type memory structure (memory structure 160 is the type of nand memory).  
Regarding independent claim 11, Hirano et al in Figures 8-21 are directly discloses a storage device (integrated memory module 120, Figures 8-21), wherein the NAND type memory structure (memory structure 160) has a structure in which memory cells are stacked in a direction perpendicular to a main surface of the first die (die 1).  

Regarding to independent claim 12, Hirano et al in Figures 8-21 are directly discloses a storage device (integrated memory module 120, Figures 8-21) comprising: 
a first die (semiconductor 102 die 1) including a plurality of die regions each having a same configuration and comprising a memory cell array (memory structure 160), each of the die regions being separated from each other by street regions (for example, semiconductor 102 die 1 includes a memory structure 160 which are contains a memory cell array, column 8, lines 4-6); and 
a second die (die 2) includes a peripheral circuit (a control logic circuit 150), the first die (die 1) being bonded to the second die (die 2), the peripheral circuit (the control logic circuit 150) being configured to process reading of data from and writing of data to memory cells in the memory cell arrays (memory structure 160) in each of the die regions of the first die (die 1) (for example, the memory structure 160 on the first die 102 may be control by control logic circuit 150 on the second die 112.  The control logic circuit 150 have circuitry used for controlling and driving memory to accomplish function such as programming and reading, the control circuit 150 cooperates with the read/write circuit 168 to perform memory operation on the memory structure 160, see at least in Figures 8-11,  column 6, lines 24 to column 9, line 61 and the related disclosures).
 Regarding independent claim 13, Hirano et al in Figures 8-21 are directly discloses a storage device (integrated memory module 120, Figures 8-21), wherein the first die (die 1) and the second die (die 2) have the same planar area (die 1 and die 2 have the same planar area in Figure 9-10).  
Regarding independent claim 17, Hirano et al in Figures 8-21 are directly discloses a storage device (integrated memory module 120, Figures 8-21), wherein the second die (die 2) includes an interface circuit (host device 174) configured to communicate with a memory system controller (controller 170).  
Regarding independent claim 18, Hirano et al in Figures 8-21 are directly discloses a storage device (integrated memory module 120, Figures 8-21), wherein the second die (die 2) includes a memory system controller (controller 170).  
Regarding independent claim 19, Hirano et al in Figures 8-21 are directly discloses a storage device (integrated memory module 120, Figures 8-21), wherein the second die further includes a host interface circuit configured for communicating with a host device.  
Allowable Subject Matter
7.	Claims 3, 5 and 14-16, insofar as in compliance with the rejection above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited are, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fail to teach or render obvious of the storage device, wherein each of the plurality of write/read circuits includes: an address decoder circuit that is connected to a word line connected to the memory cell array in the corresponding die region; a sense amplifier circuit that is connected to a bit line connected to the memory cell array in the corresponding die region; and a buffer circuit configured to temporarily store data read from or to be written to the memory cell array corresponding 17PATENT Atty. Dkt. No. TAI/2997US to the die region (claim 3), the storage device, wherein the interface circuit includes a multiplexer circuit configured to permit a selection of one of the plurality of write/read circuits (claim 5), the storage device, wherein the street regions correspond to dicing line regions (claim 14), the storage device, wherein the peripheral circuit includes a separate write/read circuit for each of the die regions, and each write/read circuit includes: an address decoder circuit that is connected to a word line connected to the memory cell array in the corresponding die region; a sense amplifier circuit that is connected to a bit line connected to the memory cell array in the corresponding die region; and a buffer circuit configured to temporarily store 19PATENT Atty. Dkt. No. TAI/2997US data read from or to be written to the memory cell array corresponding to the die region (claims 15-16).
8.	Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: 
	There is no teaching or suggestion in the prior art to provide:
Per claim 20: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “forming a plurality of memory cell array dies on a first wafer, each of the memory cell array dies being separated from each other by dicing line regions; forming a plurality of second dies on a second wafer, the second dies each including a peripheral circuit configured to process reading of data from and writing of data to memory cell arrays, the second dies having a planar area corresponding to a planar area of at least two memory cell array dies, and being separated from adjacent second dies by dicing line regions; bonding the first wafer to the second wafer such that at 20PATENT Atty. Dkt. No. TAI/2997US least two first dies are electrical connected to the peripheral circuit of the same second die; and dicing the first and second wafers according to the dicing lines between the second dies” in a method of making a storage device as claimed in the independent claim 20.
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Jung et al (US. 9,786,389) discloses a memory system includes a first memory device a first memory and a first memory controller suitable for controlling the first memory to store data, a second memory device including a second memory and a second memory controller suitable for controlling the second memory to store data.
	Kim et al (US. 9,755,503) discloses a semiconductor device for controlling a power up sequence is provided.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.